Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 12-13, 15-16, and 18-19 have been amended. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (WO2018/117567, presented in IDS submitted 02/15/2022, U.S. 1103136 is used as an English equivalent for the rejection below).

With respect to claim 15, Cheong discloses an electronic device (300) comprising: 
a housing (320) (Fig. 3); 
a main circuit board (360 – printed circuit board (PCB)) seated in the housing (320) (Fig. 3); 
a battery (370) seated in the housing (320) and electrically connected to the main circuit board (360) (Fig. 3, Col 7, L 48-52); 
a battery protection module (520) mounted on one side surface of the battery (370) and electrically connected to the inside of the battery (via conductive terminals 511 and 512 to conductive plates 523 and 524) (Fig. 3, Col 11, L 31-42); 
a protective holder (530) configured to surround the battery protection module (520) (fig. 3); and 
a flexible printed circuit board (5251 – FPCB) extending from the battery protection module (520) (Fig. 3), the flexible printed circuit board (5251) being connected to the main circuit board (360) (Col 11, L 44-49), wherein 
the battery protection module (520) comprises, on a first surface (labeled) thereof, a first tab (523) and a second tab (524) that protrude toward the main circuit board (360) and that are connected to electrode plates (511 and 512) in the battery (Fig. 3, Col 11, L 31-42), and wherein 
the flexible printed circuit board (5251) comprises: 
a first portion (labeled) connected to a second surface (labeled) of the battery protection module (520) that is perpendicular to the first surface (labeled) (Fig. 8A – below), 
a second portion (5252) extending from the first portion while being bent in a "U" shape (Fig. 8A – below), 
a third portion (labeled) extending in a linear direction from one of two sides of the “U’ shape of the second portion (5252) in parallel to the first portion (labeled), the third portion (labeled) being disposed over the protective holder (530) (in this case, it is over the bottom plate of the protective holder (Fig. 8A – below, Fig. 9A, Col 13, L 4-6)),
a fourth portion (labeled) extending from the third portion (labeled) while being bent in an "L" shape (Fig. 8a – below), and 
a connector connected (525) to an end portion of the fourth portion (labeled) and connected to the main circuit board (360) (Fig. 8A – below, Col 11, L 44-49).

    PNG
    media_image1.png
    337
    615
    media_image1.png
    Greyscale

	Cheong does not disclose that the first portion is extended toward a side surface of the electronic device. However, a rearrangement of the first portion to extend toward a side surface of the electronic device would not modify the operation of the flexible circuit board. Therefore, the mere rearrangement of the first portion does not produce a patentable difference in the instant application over Cheong. 

With respect to claim 16, Cheong discloses a FPCB (5251) with a fourth portion (labeled) that has a thickness in the x-direction (labeled) greater than the thickness in the y- direction (labeled) of the third portion (labeled) (Fig. 8A – above).

With respect to claim 17, Cheong discloses the protective holder (530) comprises a step structure (5311) in an area adjacent to a third surface (labeled) of the battery protection module (520) to which the flexible printed circuit board (5251) is not connected (Fig. 8a and Fig 9A).

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. (WO2018/117567, presented in IDS submitted 02/15/2022, U.S. 1103136 is used as an English equivalent for the rejection below) in view of Endo et al. (U.S. 20140171159, presented in IDS submitted 08/12/2020).

With respect to claim 1, Cheong discloses an electronic device (300) comprising: 
a housing (320) (Fig. 3); 
a main circuit board (360 – printed circuit board (PCB)) disposed in the housing (390) (Fig. 3); 
a battery (370) disposed in the housing (390) and electrically connected to the main circuit board (360) (Fig. 3, Col 7, L 48-52); 
a battery protection module (520 – protective circuit module (PCM)) disposed on one side surface of the battery and electrically connected to an inside of the battery (Col 10, L 10-13, Fig. 5); 
a protective holder (530 – case) configured to surround at least part of the battery protection module (520) (Fig. 5); and 
a flexible printed circuit board (5251) extending from one side surface of the battery protection module (520), the flexible printed circuit board (5251) being connected to the main circuit board (360- PCB) (Col 11, L 44-49), 
wherein the flexible printed circuit board (5251) comprises: 
a first portion (labeled, 5252 – bending portion) extending from the battery protection module (520) in a second direction perpendicular to a first direction toward the main circuit board (wherein the main circuit board runs along the right side of the electronic device as shown in fig. 3) (Fig. 3 and Fig. 5 – zoomed below), 
a second portion (labeled) extending from the first portion (labeled) while being bent board (Fig. 5 – zoomed below), 
a third portion (labeled) extending from the second portion (labeled) in a third direction opposite to the second direction board (Fig. 5 – zoomed below), a fourth portion (labeled) extending from the third portion (labeled) in the first direction board (Fig. 5 – zoomed below), and 

    PNG
    media_image2.png
    348
    602
    media_image2.png
    Greyscale
a connector (525) connected to an end portion of the fourth portion (labeled) and connected to the main circuit board (Fig. 5 – zoomed below, Col 11, L 44-49).

	Cheong does not disclose that the second direction is toward a side surface of the battery or that the third portion extends directly over the first portion in the third direction.
	Endo discloses a flexible circuit board (70) which includes a bendable portion ([0042)] and teaches that it can have a first portion (labeled) extending in a second direction (labeled) which is perpendicular to the first direction (labeled) and toward a side surface of the electronic device (Fig. 10 and Fig. 11 – below), and that the third portion (labeled) can extend directly over the third portion (Fig. 11 – below). Endo further teaches that this arrangement allows the bendable portion (72 – portion bent along thickness direction) to bend when the electronic device is dropped in order to absorb the vibration ([0042]).
	It would have been obvious to one having ordinary skill in the art to change the location of the bend in the flexible circuit board disclosed by Cheong so that the first portion extends in a second direction and the third portion can extend over the third portion in order for the vibrations caused by a shock to the battery in the event that the battery is dropped can be absorbed. 


    PNG
    media_image3.png
    348
    461
    media_image3.png
    Greyscale



With respect to claim 2, Cheong does not disclose that the first direction is a direction in which electrodes in the battery protrude outside the battery so as to be connected to the battery protection module.
However, the positional relationship between the flexible circuit board and the electrodes concern slight constructional changes in shape that would be obvious variants to one having ordinary skill in the art. As there is no problem solved by the change in shape of the flexible circuit board according to the instant specification, and absent of evidence to the contrary, the change of shape would be obvious to try (MPEP 2144.04 IV. B). 

With respect to claim 3-5, Cheong discloses a first, second, third and fourth portion of the FPCB (see rejection of claim 1 above), but does not explicitly disclose which portions of the FPCB are contained within the protective holder and which are outside of the protective holder.
However, the positional relationship between the FPCB and the protective holder concern slight constructional changes in shape that would be obvious variants to one having ordinary skill in the art. As there is no problem solved by the change in shape of the flexible circuit board according to the instant specification, and absent of evidence to the contrary, the change of shape would be obvious to try (MPEP 2144.04 IV. B). 

With respect to claim 6, Cheong discloses the first portion (labeled), the third portion (labeled), or the fourth portion (labeled) comprises a V-shaped or W-shaped bending on at least a part thereof (Fig. 3 – above).

With respect to claim 7, Cheong discloses the protective holder (530) includes a step structure on a side surface of the protective holder that faces the third direction (Fig. 3 – above).

With respect to claim 8, Cheong discloses the housing (320) comprises a specified area in which the battery (370), the battery protection module (520), and the protective holder (530) are disposed, and wherein a corner of the specified area that is adjacent to the step structure has a curved shape (Fig. 3).

With respect to claim 9, Cheong discloses the battery protection module (520) comprises a connecting portion (labeled) connected to the flexible printed circuit board (5251), and wherein the connecting portion (labeled) has a greater width than another portion (labeled)of the battery protection module (520) (Fig. 5 – above).

With respect to claim 10, Cheong discloses the connecting portion (labeled) is disposed over a separating wall (not shown) between the battery (370) and the main circuit board (360) (Fig. 3). Although a separating wall is not labeled in the drawings, Cheong explicitly mentions that the holder (320) which houses both the battery (370) and the main circuit board (360) has means with which the battery (370) avoids contact with the main circuit board (360) (Col 10, L 8-11). With the positional relationship of the battery protection module (520) overlapping the housing (320), the connection part (labeled) of the battery protection module (520) would be above said means with which the battery (370) avoids contact with the main circuit board (360), i.e., the separating wall. 

With respect to claim 11, Cheong discloses  the third portion (labeled) and the fourth portion (labeled) are disposed on the same plane and are formed in an "L" shape (Fig. 5 – above).

With respect to claim 12 and 19, Cheong discloses a FPCB (5251) with a fourth portion (labeled) that has a thickness in the x-direction (labeled) greater than the thickness in the y- direction (labeled) of the third portion (labeled) (Fig. 8A – above).

With respect to claim 13, Cheong discloses the third portion (labeled) has a width smaller than, or equal to, a width of the protective holder (530) (Fig. 3). This is made clearer with further description of the protective holder (530), specifically the inclusion of opening recesses (3541) in the protective holder (530) that allows for the FPCB (5251) to be exposed (Col 13, L 4-6), ensuring that the thickness of the FPCB would have to be smaller or equal to that of the protective holder (530) for it to be disposed therein. 

With respect to claim 14, Cheong discloses the battery protection module (520) includes a first tab (523 – conductive plate) and a second tab (524 – conductive plate) that are connected to different electrodes in the battery (Col 11, L 31-42), respectively, but does not disclose the first portion and the second portion extend in a direction different from a direction in which the first tab and the second tab protrude.
However, the positional relationship between the first and second tabs and the directions of the portion of the FPCB concern slight constructional changes in shape that would be obvious variants to one having ordinary skill in the art. As there is no problem solved by the change in shape by the tabs protruding one direction or another, so long as they are able to maintain an electrical connection, according to the instant specification, and absent of evidence to the contrary, the change of shape would be obvious to try (MPEP 2144.04 IV. B).

With respect to claim 18, a battery structure (600) (Fig. 6A) comprising: 
a battery pouch (510) (Fig. 5, Col 10, L 42-46); 
a first tab (511) and a second tab (512) protruding from the battery pouch (510) in a first direction (Fig. 5); 
a protection module (520) electrically connected with the first tab (511) and the second tab (512) (via conductive plates 523 and 524) (Fig. 3, Col 11, L 31-42); 
a protective holder (530) configured to surround at least part of the protection module (520) (Fig. 3); and 
a flexible printed circuit board (5251) extending from one side surface of the protection module (520), the flexible printed circuit board being connected with an external device (Col 11, L 44-49), wherein 
the flexible printed circuit board (5251) comprises: 
a first portion (labeled) extending from the one side surface of the protection module (5220) in a second direction perpendicular to the first direction (Fig. 5 – above), 
a second portion (labeled) extending from the first portion (labeled), the second portion (labeled) being bent in a third direction opposite to the second direction (Fig.5 – above), 
a third portion (labeled) extending from the second portion (labeled) in the third direction (Fig. 5 – above), 
a fourth portion (labeled) extending from the third portion (labeled) in the first direction (Fig. 3 - above), and 
a connector (525) connected to an end portion of the fourth portion (labeled) and connected to the external device (Fig. 3 – above, Col 11, L 44-49).
Cheong does not disclose that the third portion extends directly over the first portion in the third direction.
Endo discloses a flexible circuit board (70) which includes a bendable portion ([0042)] and teaches that the third portion (labeled) can extend directly over the third portion (Fig. 11 – above). Endo further teaches that this arrangement allows the bendable portion (72 – portion bent along thickness direction) to bend when the electronic device is dropped in order to absorb the vibration ([0042]).
	It would have been obvious to one having ordinary skill in the art to change the location of the bend in the flexible circuit board disclosed by Cheong so that the third portion can extend over the third portion in order for the vibrations caused by a shock to the battery in the event that the battery is dropped can be absorbed. 

With respect to claim 20, Cheong discloses the first portion (labeled), the third portion (labeled), or the fourth portion (labeled) comprises a V-shaped or W-shaped bending on at least a part thereof (Fig. 3 – above). 

Response to Arguments
Applicant’s arguments and amendments, see pages 7 and 9 of response, filed 0/08/2022, with respect to claims 12, 13, 16, 19, and subsequent drawings have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) and objections of claims 12, 13, 16, 19 and the drawings have been withdrawn. 
Applicant’s arguments with respect to claims 1, 15, and 18 have been considered but are moot because. Claims 1 and 15 have been amended.
Further details are provided in the above rejections in this action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727